Cite as 2014 Ark. App. 125

                 ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                      No. CR-13-328


                                                 Opinion Delivered   February 19, 2014

LUKE SPENCER                                     APPEAL FROM THE FAULKNER
                               APPELLANT         COUNTY CIRCUIT COURT
                                                 [NO. CR-11-615]
V.
                                                 HONORABLE CHARLES E.
                                                 CLAWSON, JR., JUDGE
STATE OF ARKANSAS
                                 APPELLEE        AFFIRMED



                               ROBIN F. WYNNE, Judge


       Luke Spencer appeals from his convictions on charges of kidnapping, aggravated

residential burglary, aggravated robbery, and theft of property. He argues on appeal that the

trial court erred by denying his motion to suppress a pretrial identification of him made by

one of the victims. We affirm.

       Prior to trial, appellant filed a pro se motion to suppress evidence. Among the

evidence he sought to suppress was a pretrial identification of him as the perpetrator by one

of the victims, which he claimed was obtained in violation of his right to due process. His

trial counsel later adopted the motion, and the argument regarding the identification was

presented to the trial court. At the suppression hearing, Robert Rodgers testified that he and

his pregnant girlfriend were in their home on May 17, 2011, when two men came into the

home and demanded money. Mr. Rodgers testified that the individuals’ faces were not
                                 Cite as 2014 Ark. App. 125

covered, and he identified appellant as one of the men. Mr. Rodgers stated that the lights

were on in the home at the time. Appellant hit Mr. Rodgers in the head with a gun while

Mr. Rodgers was on his stomach on the floor. After Mr. Rodgers had divulged the location

of cash in the home, his hands were tied and he was led to his vehicle. According to Mr.

Rodgers, appellant placed him in the front passenger seat and got in the driver’s seat. Then

the police arrived, and appellant led them on a chase. Mr. Rodgers testified that his vehicle

was small; he estimated he was about twelve inches from appellant while in the car. The

vehicle struck something and was disabled. Appellant fled from the vehicle. Mr. Rodgers and

his girlfriend were then taken to a hospital.

       Police advised Mr. Rodgers twenty to thirty minutes later at the hospital that they had

a suspect in custody and took him back to the location of his disabled vehicle to make an

identification. While en route, Mr. Rodgers described the perpetrator who had driven his

vehicle as looking like hip-hop artist Jay-Z. Mr. Rodgers positively identified appellant.

Appellant was in handcuffs when Mr. Rodgers identified him. Mr. Rodgers testified that he

was 100 percent sure that appellant was one of the perpetrators because he was looking at

appellant throughout the incident and would not have forgotten his face. Mr. Rodgers

testified that he did not remember telling police about the clothes the perpetrator was

wearing, but stated that if the police report reflected that he said the man was wearing a black

shirt with a white shirt underneath, dark pants, and dark shoes, he would not dispute that.

       Patrolman Tim Woods with the Conway Police Department testified that he was the

primary officer involved in the pursuit of the suspects. When he arrived at the scene, Officer


                                                2
                                  Cite as 2014 Ark. App. 125

Woods saw a male running away who was wearing a black shirt with a white shirt underneath

and black jeans. He testified that Mr. Rodgers told him that the suspect looked like Jay-Z

and was wearing a dark shirt and dark pants. According to Officer Woods, Mr. Rodgers

immediately identified appellant as one of the perpetrators. When Mr. Rodgers identified

appellant, appellant was wearing a white shirt and shorts.

       Following the hearing, the trial court entered an order denying appellant’s motion to

suppress the pretrial identification. At trial, Mr. Rodgers positively identified appellant as

being one of the men who had come into his home. The jury returned guilty verdicts on

charges of kidnapping, aggravated residential burglary, aggravated robbery, and theft of

property. The trial court sentenced appellant to 480 months’ imprisonment. This appeal

followed.

       Appellant argues on appeal that the trial court erred by denying his motion to suppress

a pretrial identification of him by one of the victims. Appellant’s argument is not preserved

for appeal. Although he challenged the pretrial identification in his motion to suppress, he

did not challenge Mr. Rodgers’s in-court identification of him, nor did he argue that the in-

court identification was tainted by the pretrial identification. Our supreme court has held that

the failure to object to a subsequent in-court identification bars review of a challenge to a

pretrial identification. Goins v. State, 318 Ark. 689, 890 S.W.2d 602 (1995). Appellant argues

in his brief that the pretrial identification bolstered the in-court identification; however, this

argument was not raised below, and cannot be considered on appeal. See Hinkston v. State,

340 Ark. 530, 10 S.W.3d 906 (2000) (stating that arguments not raised below will not be


                                                3
                                 Cite as 2014 Ark. App. 125

addressed for the first time on appeal).

       Even if appellant’s challenge were preserved, it would fail. In Bradley v. State, 2009
Ark. App. 714, 370 S.W.3d 263, this court laid out the test for pretrial identification as

follows:

               A pretrial identification violates the Due Process Clause when there are
       suggestive elements that make it all but inevitable that the victim will identify one
       person as the culprit. In determining whether an in-court identification is admissible,
       the court looks first at whether the pretrial identification procedure was unnecessarily
       suggestive or is otherwise constitutionally suspect, and it is the appellant’s burden to
       show that the pretrial identification is suspect. Reliability is the linchpin in determining
       the admissibility of identification testimony. Even when an identification procedure
       is impermissibly suggestive, the trial court may determine that, under the totality of the
       circumstances, the identification was sufficiently reliable for the matter to be submitted
       to the fact finder, and then it is for the fact finder to decide the weight the
       identification testimony should be given. In determining reliability, the following
       factors are considered: (1) the prior opportunity of the witness to observe the alleged
       act; (2) the accuracy of the prior description of the accused; (3) any identification of
       another person prior to the pretrial identification procedure; (4) the level of certainty
       demonstrated at the confrontation; (5) the failure of the witness to identify the
       defendant on a prior occasion; and (6) the lapse of time between the alleged act and
       the pretrial identification procedure. We do not reverse a trial court’s ruling on the
       admissibility of identification evidence unless it is clearly erroneous, and we do not
       inject ourselves into the process of determining reliability unless there is a very
       substantial likelihood of irreparable misidentification.

2009 Ark. App. 714, at 13–14, 370 S.W.3d at 271–72 (internal citations omitted).

       It is true that appellant was the only potential suspect present when he was identified

and he was in handcuffs at the time. However, even assuming that the identification

procedure was unduly suggestive, the identification was sufficiently reliable under the totality

of the circumstances. Mr. Rodgers was present for the entire incident, he testified that

appellant never left his sight, that the lights were on in the apartment, and that he was in very

close proximity to appellant while in the vehicle. Although there was some discrepancy

                                                4
                                 Cite as 2014 Ark. App. 125

between Rodgers’s description of the perpetrator’s clothes and what appellant was wearing

at the time he was apprehended, Mr. Rodgers’s description of appellant’s face and physical

attributes was not challenged by appellant. Mr. Rodgers never identified anyone else as a

potential suspect prior to his identification of appellant. Mr. Rodgers testified that he was 100

percent sure that appellant was the right person, and Officer Woods testified that Mr. Rodgers

had identified appellant at the scene without hesitation. Mr. Rodgers had never previously

failed to identify appellant, and the identification took place within thirty minutes of the

incident.

       Affirmed.

       PITTMAN and BROWN, JJ., agree.

       Robert M. “Robby” Golden, for appellant.

       Dustin McDaniel, Att’y Gen., by: Rebecca B. Kane, Ass’t Att’y Gen., for appellee.




                                               5